Citation Nr: 0312327	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-17 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the veteran's service-connected chronic tendinitis, left 
biceps, rule out rotator cuff injury (left shoulder 
disability).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January to June 1997.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that granted service connection for chronic strain of 
the lumbosacral spine (low back disability) and left shoulder 
disability and assigned initial noncompensable ratings for 
these conditions, effective June 13, 1997.  In that same 
rating action, the RO denied entitlement to a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.  The veteran perfected 
a timely appeal of this determination to the Board.

When this matter was initially before the Board in April 
2000, the Board granted entitlement to an initial 10 percent 
evaluation for the veteran's service-connected low back 
disability and dismissed as moot her claim seeking a 10 
percent evaluation pursuant to 38 C.F.R. § 3.324.  In a May 
2000 rating action, the RO assigned an effective date of June 
13, 1997, for this award.  As such, these issues are no 
longer before the Board.

In the April 2000 decision, the Board remanded the veteran's 
claim seeking an initial compensable evaluation for her 
service-connected left shoulder disability.  Thereafter, in a 
March 2003 rating decision, the RO granted entitlement to an 
initial 10 percent rating for this condition, effective June 
13, 1997.  In light of the foregoing, because the increase in 
the initial evaluation of the veteran's left shoulder 
disability does not represent the maximum rating available 
for the disability, and since the veteran is challenging the 
propriety of the initial 10 percent evaluation for this 
condition, her claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  


REMAND

During the pendency of the appeal, and subsequent to the 
Board's April 2000 remand, the Veterans Claims Assistance Act 
of 2000 (hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Again, the Board remanded this matter in April 2000 for 
further development and adjudication.  Although the RO's 
March 2003 rating decision, a copy of which was included in 
the Supplemental Statement of the Case dated that same month, 
essentially complied with the dictates of the remand, neither 
the veteran nor her representative were issued any sort of 
notification of the VCAA and the effect it had on her claim 
in appellate status.  The Board points out that the claims 
folder was returned to the Board in late June 2003, more than 
two and one-half years after the VCAA was enacted.  The Board 
finds that the RO should inform the veteran and her 
representative of the VCAA and its notification provisions.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
her representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim 
regarding the propriety of the initial 
evaluation assigned for her left shoulder 
disability.  The letter should also 
specifically inform the veteran and her 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on her behalf.  
The veteran must also be advised that she 
has one year from the date of such notice 
to submit evidence.  Her claims cannot be 
adjudicated prior to the end of the one-
year period unless she informs the RO 
that he has no additional evidence to 
submit or waives the one-year time 
period.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim.  The RO must provide 
adequate reasons and bases for its 
determination, addressing all issues and 
concerns that were noted in this REMAND, 
and she and her representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


